Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/24/2022. Claims 1-4, 6-21 are pending in the case. Claim(s) 5 have been cancelled. Claim 21 is new.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-4, 6-21 in the previous office action have been fully considered and are persuasive. The 35 U.S.C. § 102 and 103 rejection of claim(s) 1-4, 6-21 in the previous office action is respectfully withdrawn.
However examiner has relied on previously uncited sections of previously cited Gonzalez (US 20180052811 A1) in combination with previously cited references and sections of references in the current office action to reject the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 13, 14, 15, 16, 18, 19, 21, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20030020746 A1), in view of Gonzalez (US 20180052811 A1).

Regarding claim 1, Chen teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured to perform steps of (Chen [11, 115-118]): 
receiving, from a user, a request to execute a web application, the web application utilizing a plurality of web application portions, the plurality of web application portions being configured for loading into the web application independent of one another (Chen 37, 105-107] user requests web application, web application has node sections); 
sending, to …one… or more web application servers, …, at least one query for metadata associated with the plurality of web application portions, … the… one or more… web application servers being responsible for serving to the user at least a first subset of the plurality of web application portions …, the… one or more… web application servers being responsible for serving to the user at least a second subset of the plurality of web application portions … (Chen [106]); 
receiving, from the… one or more… web application servers, …metadata… for a… subset of the plurality of web application portions, the subset of the plurality of web application portions being determined based at least in part on access rights associated with the user 
receiving, from … the… one or more… web application servers, …metadata comprising … information for one or more of the first subset of the plurality of web application portions that the user is permitted to access; receiving, from the … the… one or more… web application servers, …metadata comprising … information for one or more of the second subset of the plurality of web application portions that the user is permitted to access (Chen [53, 53, 112, 107-108] GUI node metadata is received, GUI nodes and descendants that different users has access to are determined, each portion may have different access rights for different users); and 
loading instances of one or more of the plurality of web application portions at specified locations in one or more pages of the web application based at least in part on the …received… information… (Chen [109-111] determined nodes and descendants are loaded).

Chen further teaches retrieving information from multiple sources (Chen [33] content may be from multiple sources).

Chen does not specifically teach sending, to two or more web application servers, at least one query for metadata associated with the plurality of web application portions, a first one of the two or more web application servers being responsible for serving to the user at least a first subset of the plurality of web application portions that utilize a first web application software framework, a second one of the two or more web application servers being responsible for serving to the user at least a second subset of the plurality of web application portions that utilize a second web application software framework different than the first web application software framework; receiving, from the first web application server, first metadata comprising configuration information for one or more of the first subset of the plurality of web application portions …; receiving, from the second web application server, second metadata comprising configuration information for one or more of the second subset of the plurality of web application portions …; and loading instances of one or more of the plurality of web application portions at specified locations in one or more pages of the web application based at least in part on the configuration information in the first and second metadata.
However Gonzalez teaches sending, to two or more web application servers, at least one query for metadata associated with the plurality of web application portions, a first one of the two or more web application servers being responsible for serving to the user at least a first subset of the plurality of web application portions that utilize a first web application software framework, a second one of the two or more web application servers being responsible for serving to the user at least a second subset of the plurality of web application portions that utilize a second web application software framework different than the first web application software framework (Gozalez Figs 2, 4 and 5, [2, 4, 22, 25, 26, 39, 48] web application may use different servers for different content for application, content may have associated configuration information metadata including layout information, Also see [0027-0036], Examiner notes that web application software framework is a broad term); 
receiving, from the first web application server, first metadata comprising configuration information for one or more of the first subset of the plurality of web application portions …; receiving, from the second web application server, second metadata comprising configuration information for one or more of the second subset of the plurality of web application portions … (Gozalez Figs 2, 4 and 5, [2, 4, 22, 25, 26, 39, 48] content and configuration metadata for different sections are received from servers) ; and 
loading instances of one or more of the plurality of web application portions at specified locations in one or more pages of the web application based at least in part on the configuration information in the first and second metadata (Gonzalez [25, 40 ,52] content is loaded and displayed in web pages based on received metadata).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Gonzalez of sending, to two or more web application servers, at least one query for metadata associated with the plurality of web application portions, a first one of the two or more web application servers being responsible for serving to the user at least a first subset of the plurality of web application portions that utilize a first web application software framework, a second one of the two or more web application servers being responsible for serving to the user at least a second subset of the plurality of web application portions that utilize a second web application software framework different than the first web application software framework; ; receiving, from the first web application server, first metadata comprising configuration information for one or more of the first subset of the plurality of web application portions …; receiving, from the second web application server, second metadata comprising configuration information for one or more of the second subset of the plurality of web application portions …;; and loading instances of one or more of the plurality of web application portions at specified locations in one or more pages of the web application based at least in part on the configuration information in the first and second metadata, into the invention suggested by Chen; since both inventions are directed towards web applications using multiple sources, and incorporating the teaching of Gonzalez into the invention suggested by Chen would provide the added advantage of allowing web application information to be received from multiple sources without being restricted to a single server, and the combination would perform with a reasonable expectation of success (Gozalez Figs 2, 4 and 5, [2, 4, 22, 25, 26, 39, 48, 25, 40 ,52])).

Regarding claim 2, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein a given one of the plurality of web application portions comprises at least one of the one or more pages of the web application (Chen [41-43, 108] GUI nodes may be fore pages, descendants may be page sections).

Regarding claim 3, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein a given one of the plurality of web application portions comprises one or more sections of at least one of the one or more pages of the web application (Chen [41-43, 108] GUI nodes may be fore pages, descendants may be page sections).

Regarding claim 4, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein a given one of the plurality of web application portions comprises a set of features of at least one of the one or more pages of the web application (Chen [42-94] GUI nodes and descendants have features).

Regarding claim 6, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein the configuration information in…the… metadata for a given one of the plurality of web application portions comprises a name of the given web application portion and access rights for the given web application portion (Chen [106, 108] GUI nodes have names and access rights).

Regarding claim 7, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein the configuration information in…the… metadata for a given one of the plurality of web application portions comprises (i) a name of a given bundle of web application portions including the given web application portion and (ii) one or more dependencies for external libraries not included in the given bundle of web application portions (Chen 33, 57] GUI nodes may have third party libraries associated with them).

Regarding claim 8, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein the configuration information in…the… metadata for a given one of the plurality of web application portions comprises an injection location in at least one of the one or more pages of the web application (Chen 33, 57] GUI nodes may have third party libraries associated with them).

Regarding claim 12, Chen and Gonzalez teach the invention as claimed in claim 5 above. Chen further teaches wherein the web application comprises a modular architecture that defines the plurality of web application portions prior to building the web application (Chen [43] application is defined as GUI nodes).
Regarding claim 13, Chen and Gonzalez teach the invention as claimed in claim 1 above. Chen further teaches wherein the plurality of web application portions are defined based at least in part on uniform resource locator (URL)-accessible portions of the web application (Chen [82] nodes may have associated URLs).

Regarding claim 14, Chen teaches the invention as claimed in claim 1 above. 
Chen does not specifically teach wherein the plurality of web application portions are defined at build time of the web application by injecting code into a packaging system utilized to build the web application.
However Gonzalez teaches wherein the plurality of web application portions are defined at build time of the web application by injecting code into a packaging system utilized to build the web application (Gonzalez [6, 7, 23, 24, 49, 40] generating manifest packages to build web application sections).

Claim 15, is directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim 1, and is rejected under the same rationale. Chen further teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps (Chen [11, 115-118]).

Claim(s) 16, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim(s) 2 respectively, and is/are rejected under the same rationale. 

Claim 18, is directed towards a method performing instructions similar in scope to the instructions stored by the product of claim 15 and is rejected under the same rationale. 

Claim(s) 19, is/are dependent on claim 18 above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the apparatus of claim(s) 18 respectively, and is/are rejected under the same rationale.

Regarding claim 21, Chen teaches the invention as claimed in claim 1 above. 
Chen does not specifically teach wherein the first subset of the plurality of web application portions that utilize the first web application software framework and the second subset of the plurality of web application portions that utilize the second web application software framework are configured for loading independent of one another in a same one of the one or more pages of the web application.
However Gonzalez teaches wherein the first subset of the plurality of web application portions that utilize the first web application software framework and the second subset of the plurality of web application portions that utilize the second web application software framework are configured for loading independent of one another in a same one of the one or more pages of the web application (Gonzalez [54] different bundles may be loaded independently).

Claims 9-11, 17, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20030020746 A1), in view of Gonzalez (US 20180052811 A1), and further in view of Currier (US 20200351382 A1).

Regarding claim 9, Chen and Gonzalez teach the invention as claimed in claim 5 above. Chen further teaches wherein the configuration information in…the… metadata for a given one of the plurality of web application portions comprises a navigation configuration for (i) dynamically loading visuals of the given web application portion in the web application (Chen [54-69] GUI node content may be dynamic).

Chen does not specifically teach wherein the configuration information in…the… metadata for a given one of the plurality of web application portions comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions.
However Currier teaches wherein the configuration of the given web application portion comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions (Currier [162, 163] Web Application sections may be defined as pages with navigation options and remembering navigation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Currier of wherein the configuration of the given web application portion comprises a navigation configuration for …(ii) routing to the given web application portion from one or more other ones of the plurality of web application portions and (iii) routing from the given web application portion to one or more other ones of the plurality of web application portions, into the invention suggested by Chen and Gonzalez; since both inventions are directed towards web applications with multiple sections, and incorporating the teaching of Currier into the invention suggested by Chen and Gonzalez would provide the added advantage of allowing a web application to be defined so users may use application functionality to navigate the application, and the combination would perform with a reasonable expectation of success (Currier [162, 163]),

Regarding claim 10, Chen and Gonzalez teach the invention as claimed in claim 1 above. Claim 1 further teaches wherein the received metadata comprises first and second metadata.
 Chen does not specifically teach wherein the at least one processing device is further configured to build a navigation configuration for the web application based at least in part on the received metadata.
However Currier teaches wherein the at least one processing device is further configured to build a navigation configuration for the web application based at least in part on the received metadata (Currier [162, 163] Web Application sections may be defined as pages with navigation options and remembering navigation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Currier of wherein the at least one processing device is further configured to build a navigation configuration for the web application based at least in part on the received metadata, into the invention suggested by Chen and Gonzalez; since both inventions are directed towards web applications with multiple sections, and incorporating the teaching of Currier into the invention suggested by Chen and Gonzalez would provide the added advantage of allowing a web application to be defined so users may use application functionality to navigate the application, and the combination would perform with a reasonable expectation of success (Currier [162, 163]).

Regarding claim 11, Chen, Gonzalez and Currier teach the invention as claimed in claim 10 above. Chen does not specifically teach wherein loading instances of one or more of the plurality of web application portions is based at least in part on the navigation configuration for the web application.
However Currier teaches wherein loading instances of one or more of the plurality of web application portions is based at least in part on the navigation configuration for the web application (Currier [162, 163] Web Application sections may be defined as pages with navigation options, including first page, and remembering navigation).

Claim(s) 17, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions executed by the apparatus of claim(s) 6, 7, 8 and 9, and is/are rejected under the same rationale. 

Claim(s) 20, is/are dependent on claim 18 above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the apparatus of claim(s) 17 respectively, and is/are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178